Exhibit 10.25

 

TO BE ATTACHED TO
THE ORIGINAL AMENDED AND RESTATED REVOLVING NOTE

 

SECOND MODIFICATION OF
AMENDED AND RESTATED REVOLVING NOTE

 

THIS SECOND MODIFICATION OF AMENDED AND RESTATED REVOLVING NOTE (the “Note
Modification”) is dated as of the 24th day of March, 2003, and is made by and
between ON-SITE SOURCING, INC., a Delaware corporation (the “Borrower”), having
an address at 832 North Henry Street, Alexandria, Virginia 22314, and WACHOVIA
BANK, NATIONAL ASSOCIATION, successor-in-interest to First Union National Bank,
a national banking association (the “Lender”), having an address at 1970 Chain
Bridge Road, McLean, Virginia  22102.

 

RECITALS:

 

R-1.                           The Lender made a loan in the form of a revolving
line of credit (the “Line of Credit”) to the Borrower in the maximum principal
sum of $7,000,000.00, evidenced by an Amended and Restated Revolving Note dated
as of May 30, 2001, as modified by that certain First Modification of Amended
and Restated Revolving Note dated as of May 23, 2002 (as so modified, the
“Note”).

 

R-2.                           The Line of Credit is governed and secured by
that certain Amended and Restated Revolving Line of Credit Loan Agreement, Term
Loans Agreement and Security Agreement executed by the Borrower and the Lender
dated as of May 30, 2001, as modified by that certain First Modification of
Amended and Restated Revolving Line of Credit Loan Agreement, Term Loans
Agreement and Security Agreement dated as of July 2, 2001, that certain Second
Modification of Amended and Restated Revolving Line of Credit Loan Agreement,
Term Loans Agreement and Security Agreement dated as of May 23, 2002, that
certain Third Modification of Amended and Restated Revolving Line of Credit Loan
Agreement, Term Loans Agreement and Security Agreement dated as of September 25,
2002, and that certain Fourth Modification of Amended and Restated Revolving
Line of Credit Loan Agreement, Term Loans Agreement and Security Agreement dated
as of February 3, 2003 (collectively, the “Original Loan Agreement”).

 

R-3.                           The Borrower and the Lender have agreed to modify
the Note to extend the Maturity Date, and for certain other purposes.  In
addition to and in conjunction with entering into the Note Modification, 
Borrower and Lender have contemporaneously entered into a certain Fifth
Modification of Amended and Restated Revolving Line of Credit Loan Agreement,
Term Loans Agreement and Security Agreement of even date herewith (the “Fifth
Loan Agreement Modification”), thereby, among other things, extending the
“Ending Date” as defined in the Original Loan Agreement to May 31, 2004, and
modifying the Original Loan Agreement to reflect that it governs and secures the
Note, as modified by this Note Modification (the Original Loan Agreement, as
modified by the Fifth Loan Agreement Modification, being collectively referred
to as the “Loan Agreement”).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained in this Agreement, the parties agree as follows:

 

1.                                       Maturity Date.  The definition of
Maturity Date, as defined in the Note, is hereby modified to mean May 31, 2004.

 

2.                                       Loan Agreement.  The Note, as modified
by this Note Modification, and the loans evidenced thereby, shall be governed
and secured by the Loan Agreement.

 

3.                                       Affirmation of Provisions.  Except as
modified by this Note Modification, the provisions of the Note are hereby
reaffirmed and remain in full force and effect.  The Borrower warrants that it
has no offsets or defenses against the Note, as modified.  If the term Borrower
comprises more than one person or entity, the liability of such persons or
entities hereunder shall be joint and several.

 

IN WITNESS WHEREOF, the parties to this Second Modification of Amended and
Restated Revolving Note have set their hands and seals as of the date and year
first written above, the Lender having signed this Second Modification of
Amended and Restated Revolving Note only for the purposes of consenting to the
modification herein contained.

 

 

 

ON-SITE SOURCING, INC., a Delaware corporation

 

 

 

 

 

By:

   /s/ Jason Parikh

(SEAL)

 

Name:

 Jason Parikh

 

 

Title:

 CFO

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By:

   /s/ Joseph C. Costa

(SEAL)

 

Name:

 Joseph C. Costa

 

 

Title:

 Vice-President

 

 

2

--------------------------------------------------------------------------------


 

COMMONWEALTH OF VIRGINIA
COUNTY OF Arlington : to wit:

 

I, the undersigned Notary Public in and for the aforesaid jurisdiction, do
hereby certify that Jason Parikh as CFO of On-Site Sourcing, Inc., whose name is
signed to the foregoing Second Modification of Amended and Restated Revolving
Note, personally appeared before me within the aforesaid jurisdiction and
acknowledged the same.

 

GIVEN under my hand and seal this 25th day of March, 2003.

 

 

 

/s/ A. Touloumes - Britt

 

 

Notary Public

 

 

 

 

My Commission expires:  6/30/05

 

 

 

COMMONWEALTH OF VIRGINIA
COUNTY OF Fairfax : to wit:

 

I, the undersigned Notary Public in and for the aforesaid jurisdiction, do
hereby certify that Joseph C. Costa as Vice-President of Wachovia Bank, National
Association, successor-in-interest to First Union National Bank, whose name is
signed to the foregoing Second Modification of Amended and Restated Revolving
Note, personally appeared before me within the aforesaid jurisdiction and
acknowledged the same.

 

GIVEN under my hand and seal this 25th day of March, 2003.

 

 

 

/s/ Karen E. Reynolds

 

 

Notary Public

 

 

 

 

My Commission expires:  May 31, 2005

 

 

3

--------------------------------------------------------------------------------